Exhibit 10.1

INVESTMENT MANAGEMENT TRUST AGREEMENT

This Agreement is made as of January 17, 2008, by and between Sports Properties
Acquisition Corp. (the “Company”) whose principal office is located at 437
Madison Avenue, New York, New York 10022 and Continental Stock Transfer & Trust
Company (the “Trustee”) located at 17 Battery Place, New York, New York 10004.

WHEREAS, the Company’s Registration Statement on Form S-1, No. 333-146353
(together with any registration statement filed pursuant to Rule 462(b) under
the Securities Act of 1933, the “Registration Statement”), for its initial
public offering of securities (“IPO”) has been declared effective as of the date
hereof by the Securities and Exchange Commission (the “Effective Date”);

WHEREAS, Banc of America Securities LLC (“Banc of America”) is acting as the
representative of the underwriters in the IPO (the “Underwriters”);

WHEREAS, the Company has agreed to issue securities in a private placement that
will occur immediately prior to the IPO (the “Placement”);

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Certificate of Incorporation, an aggregate of
$200,000,000 ($229,193,750, if the Underwriters’ over-allotment option is
exercised in full), which is comprised of (i) the net proceeds of the IPO
(except as provided in the Registration Statement); (ii) the $6,000,000 received
by the Company in exchange for its securities pursuant to the Placement; and
(iii) an additional $8,625,000 (or $9,918,750, if the Underwriters’
over-allotment option is exercised in full) of the proceeds of the IPO,
representing a portion of the underwriters’ discount (the “Contingent Discount”)
which Banc of America has agreed to deposit in the Trust Account (as defined
below), will be delivered to the Trustee to be deposited and held in the Trust
Account for the benefit of the Company, and the holders of the Company’s common
stock, par value $.001 per share (the “Common Stock”), included in the units of
the Company’s securities issued in the IPO (the “Units”) and Banc of America.
The amount to be delivered to the Trustee will be referred to herein as the
“Property,” the stockholders for whose benefit the Trustee shall hold the
Property will be referred to as the “Public Stockholders,” and the Public
Stockholders, Banc of America and the Company will be referred to together as
the “Beneficiaries;” and

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property; and

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, the parties hereto agree as follows:

 

  1. Agreements and Covenants of Trustee. The Trustee hereby agrees and
covenants to:

(a) hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement, in a segregated trust account (“Trust Account”)
established by the Trustee;

(b) manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;

(c) in a timely manner, upon the instruction of the Company, to invest and
reinvest the Property in “government securities,” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended (the “1940
Act”), having a maturity of 180 days or less or in any open ended investment
company registered under the 1940 Act that holds itself out as a money market
fund meeting the conditions of paragraphs (c)(2), (c)(3) and (c)(4) under
Rule 2a-7 promulgated under the 1940 Act. As used herein, “government security”
means any Treasury Bill issued by the United States, having a maturity of one
hundred and eighty days or less;

(d) collect and receive, when due, all principal and income arising from the
Property, which shall become part of the “Property,” as such term is
used herein;

(e) notify the Company of all communications received by it with respect to any
Property requiring action by the Company;

(f) supply any necessary information or documents as may be requested by the
Company in connection with the Company’s preparation of the tax returns for the
Trust Account or the Company;

(g) participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the Company
and/or Banc of America to do so;



--------------------------------------------------------------------------------

(h) render to the Company and to such other persons as the Company may instruct,
monthly written statements of the activities of and amounts in the Trust Account
reflecting all receipts and disbursements of the Trust Account; and

(i) commence liquidation of the Trust Account upon receipt of the Officers’
Certificate signed by the Chief Executive Officer and Chief Financial Officer in
accordance with the terms of a letter (the “Termination Letter”), in a form
substantially similar to that attached hereto as Exhibit A or Exhibit B, signed
on behalf of the Company by its Chief Executive Officer and Chief Financial
Officer, and complete the liquidation of the Trust Account and distribute the
Property in the Trust Account only as directed in the Termination Letter and the
other documents referred to therein as part of the Company’s plan of dissolution
and liquidation. The Trustee understands and agrees that, except as provided in
Section 1(j) and Section 2 hereof, disbursements from the Trust Account shall be
made only pursuant to a duly executed Termination Letter, together with the
other documents referenced herein, including, without limitation, an
independently certified oath and report of inspector of election in respect of
the stock vote in favor of the Business Combination (as hereinafter defined). In
all cases, the Trustee shall provide Banc of America with a copy of any
Termination Letter, Officers’ Certificates and/or any other correspondence that
it receives with respect to any proposed withdrawal from the Trust Account
promptly after it receives same. As used in this Agreement, the term “Business
Combination” means the acquisition by the Company, through merger, capital stock
exchange, asset acquisition, stock purchase, exchangeable share transaction,
joint venture or other similar business combination with, one or more domestic
or international operating businesses in the sports, leisure and entertainment
industries, as more fully described in the prospectus forming a part of the
Registration Statement. As of the date 24 months from the date of this
Agreement, if the Company has failed to consummate a Business Combination
(“Termination Date”), the Company shall commence liquidation of the Trust
Account. The Trustee, upon consultation with the Company and Banc of America,
shall deliver a notice to Public Stockholders of record as of the Termination
Date, by U.S. mail or via the Depository Trust Company (“DTC”), within five days
of the Termination Date, to notify the Public Stockholders of such event and
take such other actions as it may deem necessary to inform the Beneficiaries.
Promptly thereafter, the Trustee shall deliver to each Public Stockholder its
ratable share of the Property against satisfactory evidence of delivery of the
stock certificates by the Public Stockholders to the Company through DTC, its
Deposit Withdraw Agent Commission (DWAC) system or as otherwise presented to
the Trustee.

 

  2. Limited Distributions of Income on Property.

(a) Upon receipt by the Trustee of a written request signed by the Chief
Executive Officer and Chief Financial Officer of the Company certifying the
amount of taxes payable by the Company with respect of income earned on the
Property, franchise taxes or any other taxes, then, at the written instruction
of the Company, the Trustee shall promptly, to the extent there is not
sufficient cash in the Trust Account to pay such tax obligation, liquidate such
assets held in the Trust Account as shall be designated by the Company in
writing, and disburse to the Company by wire transfer, out of the Property in
the Trust Account, the amount indicated by the Company as owing in respect of
such tax obligation; provided, however, that in no event shall the aggregate
amount of all checks issued to taxing authorities pursuant to this Section 2(a)
exceed the interest earned in the Trust Account. It is understood and agreed
that the only duty of the Trustee with regard to this section is to follow the
instruction of the Company.

(b) Upon written request from the Company containing certification that such
distribution pursuant to this Section 2(b) shall only be used to fund the
working capital requirements of the Company and the costs related to
identifying, researching and acquiring prospective target businesses, in each
case as described in the prospectus that forms a part of the Registration
Statement, the Trustee shall distribute to the Company an amount up to
$2,250,000 in the aggregate of the income earned on the Property, net of taxes
payable, through the last day of the month immediately preceding the date of
receipt of the Company’s written request.

(c) Except as provided in Sections 1(i), 2(a) and 2(b) above, no other
distributions from the Trust Account shall be permitted.

(d) Upon receipt by the Trustee of a written instruction from the Company for
distributions from the Trust Account in connection with a plan of dissolution
and distribution, accompanied by an Officers Certificate signed by the Chief
Executive Officer and Chief Financial Officer of the Company certifying as true,
accurate and complete (i) a statement of the amount of actual expenses incurred
or, where known with reasonable certainty, imminently to be incurred by the
Company in connection with its dissolution and distribution, (ii) any amounts
due to pay creditors or required to reserve for payment to creditors, and
(iii) the sum of (i) and (ii), the Trustee shall distribute to the Company an
amount, as directed by the Company in the instruction letter, up to the sum of
(i) and (ii) as indicated in the instruction letter.

 

2



--------------------------------------------------------------------------------

  3. Agreements and Covenants of the Company. The Company hereby agrees
and covenants:

(a) to provide all instructions to the Trustee hereunder in writing, signed by
the Company’s Chief Executive Officer and Chief Financial Officer. In addition,
except with respect to its duties under paragraph 1(i), 2(a) and 2(b) above, the
Trustee shall be entitled to rely on, and shall be protected in relying on, any
verbal or telephonic advice or instruction which it, in good faith, believes to
be given by any one of the persons authorized above to give written
instructions, provided that the Company and/or Banc of America shall promptly
confirm such instructions in writing; and

(b) to hold the Trustee harmless and indemnify the Trustee from and against any
and all expenses, including reasonable counsel fees and disbursements, or loss
suffered by the Trustee in connection with any action, suit or other proceeding
brought against the Trustee involving any claim, or in connection with any claim
or demand which in any way arises out of or relates to this Agreement, the
services of the Trustee hereunder, or the Property or any income earned from
investment of the Property, except for expenses and losses resulting from the
Trustee’s gross negligence or willful misconduct. Promptly after the receipt by
the Trustee of notice of demand or claim or the commencement of any action, suit
or proceeding, pursuant to which the Trustee intends to seek indemnification
under this paragraph, it shall notify the Company in writing of such claim
(hereinafter referred to as the “Indemnified Claim”). The Trustee shall have the
right to conduct and manage the defense against such Indemnified Claim, provided
that the Trustee shall obtain the consent of the Company with respect to the
selection of counsel, which consent shall not be unreasonably withheld. The
Trustee may not agree to settle any Indemnified Claim without the prior written
consent of the Company, which consent shall not be unreasonably withheld. The
Company may participate in such action with its own counsel;

(c) to pay the Trustee an initial acceptance fee, an annual fee and a
transaction processing fee for each disbursement made pursuant to Sections 2(a)
and 2(b) as set forth on Schedule A hereto, which fees shall be subject to
modification by the parties from time to time. It is expressly understood that
the Property shall not be used to pay such fees and further agreed that said
transaction processing fees shall be deducted by the Trustee from the
disbursements made to the Company pursuant to Section 2(b). The Company shall
pay the Trustee the initial acceptance fee and first year’s fee at the
consummation of the IPO and thereafter on the anniversary of the Effective Date.
The Trustee shall refund to the Company the fee (on a pro rata basis) with
respect to any period after the liquidation of the Trust Fund. The Company shall
not be responsible for any other fees or charges of the Trustee, except as may
be provided in Section 3(b) hereof (it being expressly understood that the
Property shall not be used to make any payments to the Trustee under such
section); and

(d) that, in the event that the Company consummates a Business Combination and
the Trust Account is liquidated in accordance with Section 1(i) hereof, an
independent party designated by Banc of America shall act as the inspector of
election to certify the results of the stockholder vote; and

(e) that the Officers’ Certificate referenced in Section 1(i) hereof shall
require the Chief Executive Officer and Chief Financial Officer of the Company
to each certify the following (wherever applicable): (1) prior to the
Termination Date, the Company has entered into a Business Combination with a
target business, the terms of which are consistent with the requirements set
forth in the Registration Statement; and (2) the Board of Directors
(the “Board”) pursuant to the unanimous written consent of the Board or pursuant
to a duly held meeting of the Board, has approved the Business Combination. A
copy of such consent or minutes of the meeting of the Board and the definitive
agreement relating to the Business Combination so approved shall be attached as
an exhibit to the Officers Certificate;

(f) In connection with any vote of the Company’s stockholders regarding a
Business Combination, to provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and tabulating
stockholder votes (which firm may be the Trustee) verifying the vote of the
Company’s stockholders regarding such Business Combination;

(g) Within five business days after Banc of America’s over-allotment option
(or any unexercised portion thereof) expires or is exercised in full, to provide
the Trustee notice in writing (with a copy to Banc of America) of the total
amount of the Contingent Discount, which shall in no event be less than
$8,625,000.

(h) In connection with any liquidation of the Trust Account, not to direct the
Trustee, as paying agent, to make any payment not specifically permitted under
this Agreement.

 

  4. Limitations of Liability. The Trustee shall have no responsibility or
liability to:

(a) take any action with respect to the Property, other than as directed in
Sections 1 and 2 hereof, and the Trustee shall have no liability to any party
except for liability arising out of its own gross negligence or willful
misconduct;

 

3



--------------------------------------------------------------------------------

(b) institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property, unless and until it shall have received written
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

(c) change the investment of any Property, other than in compliance with
Section 1(c);

(d) refund any depreciation in principal of any Property;

(e) assume that the authority of any person designated by the Company and/or
Banc of America to give written instructions hereunder shall not be continuing
unless provided otherwise in such designation, or unless the Company and/or Banc
of America shall have delivered a written revocation of such authority to
the Trustee;

(f) the other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the exercise of its own best judgment, except for its gross negligence or
willful misconduct. The Trustee may rely conclusively on, and shall be protected
in acting upon, any order, notice, demand, certificate, opinion or advice of
counsel (including counsel chosen by the Trustee), statement, instrument, report
or other paper or document (not only as to its due execution and the validity
and effectiveness of its provisions, but also as to the truth and acceptability
of any information therein contained) which is believed by the Trustee, in good
faith, to be genuine and to be signed or presented by the proper person or
persons. The Trustee shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement or any of the terms
hereof, unless evidenced by a written instrument delivered to the Trustee signed
by the proper party or parties and, if the duties or rights of the Trustee are
affected, unless it shall give its prior written consent thereto;

(g) verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any acquisition made by the Company or
any other action taken by it is as contemplated by the Registration Statement,
unless an officer of the Trustee has actual knowledge thereof, written notice of
such event is sent to the Trustee or as otherwise required under Section 1(i)
hereof; and

(h) prepare, execute and file tax reports, income or other tax returns and pay
any taxes with respect to income and activities relating to the Trust Account,
regardless of whether such tax is payable by the Trust Account or the Company
(including but not limited to income tax obligations), it being expressly
understood that as set forth in Section 1(i), if there is any income or other
tax obligation relating to the Trust Account or the Property in the Trust
Account, as determined from time to time by the Company and regardless of
whether such tax is payable by the Company or the Trust, at the written
instruction of the Company, the Trustee shall make funds available in cash from
the Property in the Trust Account an amount specified by the Company as owing to
the applicable taxing authority, which amount shall be paid directly to the
Company by electronic funds transfer, account debit or other method of payment,
and the Company shall forward such payment to the taxing authority;

(i) verify calculations, qualify or otherwise approve Company requests for
distributions pursuant to Section 1(i), 2(a) or 2(b) above.

 

  5. Certain Rights Of Trustee.

(a) Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate or opinion of counsel or both. The Trustee shall not be liable for
any action it takes or omits to take in good faith in reliance on such Officers’
Certificate or opinion of counsel. The Trustee may consult with counsel and the
advice of such counsel or any opinion of counsel shall be full and complete
authorization and protection from liability in respect of any action taken,
suffered or omitted by it hereunder in good faith and in reliance thereon.

(b) The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent appointed with
due care.

(c) The Trustee shall not be liable for any action it takes or omits to take in
good faith that it believes to be authorized or within the rights or powers
conferred upon it by this Agreement.

(d) The Trustee shall not be responsible for and makes no representation as to
the validity or adequacy of this Agreement, and it shall not be accountable for
the Company’s use of the proceeds from the Trust Account. Notwithstanding the
effective date of this Agreement or anything to the contrary contained in this
Agreement, the Trustee shall have no liability or responsibility for any act or
event relating to this Agreement or the transactions related thereto which
occurs prior to the date of this Agreement, and shall have no contractual
obligations to the Beneficiaries until the date of this Agreement.

 

4



--------------------------------------------------------------------------------

6. No Right of Set-Off. The Trustee waives any right of set-off or any right,
title, interest or claim of any kind that the Trustee may have against the
Property held in the Trust Account. In the event that the Trustee has a claim
against the Company under this Agreement, including, without limitation, under
Section 3(b), the Trustee will pursue such claim solely against the Company and
not against the property held in the Trust Account.

 

  7. Termination. This Agreement shall terminate as follows:

(a) if the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee during which time the Trustee shall continue to act in
accordance with the terms of this Agreement. At such time that the Company
notifies the Trustee that a successor trustee has been appointed by the Company
and has agreed to become subject to the terms of this Agreement, the Trustee
shall transfer the management of the Trust Account to the successor trustee,
including, but not limited to, the transfer of copies of the reports and
statements relating to the Trust Account, whereupon this Agreement shall
terminate; provided, however, that, in the event the Company does not locate a
successor trustee within 90 days of receipt of the resignation notice from the
Trustee, the Trustee may submit an application to have the Property deposited
with the United States District Court for the Southern District of New York and,
upon such deposit, the Trustee shall be immune from any liability whatsoever
that arises due to any actions or omissions to act by any party after
such deposit;

(b) at such time that the Trustee has completed the liquidation of the Trust
Account in accordance with the provisions of Section 1(i) hereof,
and distributed the Property in accordance with the provisions of the
Termination Letter, this Agreement shall terminate except with respect to
Section 3(b) hereof; or

(c) on such date after January 17, 2010 when the Trustee deposits the Property
with the United States District Court for the Southern District of New York in
the event that, prior to such date, the Trustee has not received a Termination
Letter from the Company pursuant to Section 1(i) hereof.

 

  8. Miscellaneous.

(a) The Company and the Trustee each acknowledge and agree that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account. Upon receipt of written instructions, the Trustee will
confirm such instructions with an “Authorized Individual” at an “Authorized
Telephone Number” listed on the attached Exhibit C. The Company and the Trustee
will each restrict access to confidential information relating to such security
procedures to authorized persons. Each party must notify the other party
immediately if it has reason to believe unauthorized persons may have obtained
access to such information or of any change in its authorized personnel. In
executing funds transfers, the Trustee will rely upon account numbers or other
identifying numbers of a beneficiary, beneficiary’s bank or intermediary bank,
rather than names. The Trustee shall not be liable for any loss, liability or
expense resulting from any error in an account number or other identifying
number, provided it has accurately transmitted the numbers provided.

(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, for agreements made and to be wholly
performed within such state, without giving effect to conflict of laws. It may
be executed in several counterparts, each one of which shall constitute an
original, and together shall constitute one instrument. Facsimile signatures
shall constitute original signatures for all purposes of this Agreement.

(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. This Agreement or any
provision hereof may only be changed, amended or modified by a writing signed by
each of the parties hereto; provided that such action shall not materially
adversely affect the interests of the Public Stockholders. Any other change,
waiver, amendment or modification to this Agreement shall be subject to approval
by a majority of the Public Stockholders. As to any claim, cross-claim or
counterclaim in any way relating to this Agreement, each party waives the right
to trial by jury.

(d) The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the State and County of New York for purposes of
resolving any disputes hereunder. The parties hereto irrevocably submit to such
jurisdiction, which jurisdiction shall be exclusive, and hereby waive any
objection to such exclusive jurisdiction and that such courts represent an
inconvenient forum.

 

5



--------------------------------------------------------------------------------

(e) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile transmission:

if to the Trustee, to:

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven G. Nelson and Frank A. Di Paolo

Fax No.: (212) 509-5150

if to the Company, to:

Sports Properties Acquisition Corp.

437 Madison Avenue

New York, New York 10022

Attn: Andrew M. Murstein, Secretary and Director

Fax No.: (212) 328-2121

in either case with a copy to:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019-6099

Attn: William H. Gump, Esq.

Fax No.: (212) 728-8111

and

Banc of America Securities LLC

As representative of the underwriters

40 W. 57th Street, 30th Floor

New York, New York 10019

Attn: Managing Director (Sports Properties Acquisition Corp.)

Fax No.: (646) 313-4783

and

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue, Suite 3400

Los Angeles, California 90071

Attn: Gregg A. Noel, Esq.

Fax No.: (213) 687-5600

(f) This Agreement may not be assigned by the Trustee without the prior written
consent of the Company and Banc of America.

(g) Each of the Trustee and the Company hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.

(h) The Trustee hereby consents to the inclusion of Continental Stock Transfer &
Trust Company in the Registration Statement and other materials relating to
the IPO.

(i) Banc of America shall be a third party beneficiary of this Agreement.

(Remainder of document intentionally left blank. Signature page to follow.)

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

CONTINENTAL STOCK TRANSFER &

TRUST COMPANY, as Trustee

By:  

/s/ Frank A. DiPaolo

Name:   Frank A. DiPaolo Title:   Chief Financial Officer SPORTS PROPERTIES
ACQUISITION CORP. By:  

/s/ Larry D. Hall

Name:   Larry D. Hall Title:   Chief Financial Officer

 

7



--------------------------------------------------------------------------------

EXHIBIT A

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven G. Nelson and Frank A. Di Paolo

Re: Trust Account No. [    ] Termination Letter

Gentlemen:

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Sports Properties Acquisition Corp. (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of January 17, 2008
(the “Trust Agreement”), this is to advise you that the Company has entered into
an agreement (the “Business Agreement”) with [            ] (“Target Business”)
to consummate a business combination with Target Business (the “Business
Combination”) on or about [insert date]. The Company shall notify you at least
48 hours in advance of the actual date of the consummation of the Business
Combination (the “Consummation Date”) and shall provide you with an Officers’
Certificate in accordance with Sections 1(i) and 3(e) of the Trust Agreement.
Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to them in the Trust Agreement.

In accordance with paragraph A of Article 6 of the Amended and Restated
Certificate of Incorporation of the Company, the Business Combination has been
approved by the stockholders of the Company and by the Public Stockholders
holding a majority of the IPO Shares, and Public Stockholders holding less than
30% of the IPO Shares have voted against the Business Combination and given
notice of exercise of their conversion rights described in paragraph B of
Article 6 of the Amended and Restated Certificate of Incorporation of the
Company. Pursuant to Section 3(e) of the Trust Agreement, we are providing you
with [an affidavit] [a certificate] of                     , which verifies the
vote of the Company’s stockholders in connection with the Business Combination.
In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence liquidation of the Trust Account to the effect that, on the
Consummation Date, all of funds held in the Trust Account will be immediately
available for transfer to the account or accounts that the Company and Banc of
America shall direct in writing on the Consummation Date.

On the Consummation Date, (i) counsel for the Company shall deliver to you
written notification that (a) all of the conditions to closing of the Business
Combination have been satisfied and the closing date for such Business
Combination has been consummated or will, concurrently with your transfer of
funds to the accounts as directed by the Company, be consummated, and has been
scheduled pursuant to the terms of the Business Agreement; (ii) the Company
shall deliver along with the oath and report of inspector of election certified
by an independent inspector which may be the Trustee or as otherwise appointed
by Banc of America (collectively, the “Report”); and (iii) the Company and Banc
of America shall deliver to you joint written instructions with respect to the
transfer of the funds, including the Contingent Discount, held in the Trust
Account (“Instructions”). You are hereby directed and authorized to transfer the
funds held in the Trust Account immediately upon your receipt of the counsel’s
letter, the Report, evidence of delivery of the Stock Certificates, the
Officers’ Certificate and the Instructions in accordance with the terms of the
Instructions. Notwithstanding the foregoing, upon verification of receipt by you
of the Instructions, we hereby agree and acknowledge that the Property in the
Trust Account shall be distributed as follows: (1) first, to Banc of America by
wire transfer (or as otherwise directed by Banc of America) in immediately
available funds, the aggregate amount equal to the product of (x) $8,625,000
multiplied by (y) the fraction of which (A) the numerator is 20,000,000 minus
the number of shares of common stock for which conversion rights are exercised
in accordance with Article Sixth(B) of the Company’s Certificate of
Incorporation and (B) the denominator is 20,000,000 (or, if the Underwriters’
over-allotment option has been exercised in full, the aggregate amount equal to
the product of (x) $9,918,750 multiplied by (y) the fraction of which (A) the
numerator is 23,000,000 minus the number of shares of common stock for which
conversion rights are exercised in accordance with Article Sixth(B) of the
Company’s Certificate of Incorporation and (B) the denominator is 23,000,000)
and (2) thereafter, to any other Beneficiary in accordance with the terms of the
Instructions. In the event that certain deposits held in the Trust Account may
not be liquidated by the Consummation Date without penalty, you will notify the
Company and Banc of America of the same and, if the amount set forth in
sub-clause (1) shall not have been paid in full, Banc of America and the Company
shall issue joint written instructions directing you as to whether such funds
should remain in the Trust Account and be distributed after the Consummation
Date to the Company and/or Banc of America. Upon the distribution of all the
funds in the Trust Account pursuant to the terms hereof, the Trust Agreement
shall be terminated.

 

8



--------------------------------------------------------------------------------

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then the
funds held in the Trust Account shall be reinvested as provided in the Trust
Agreement on the business day immediately following the Consummation Date, as
set forth in the notice.

 

Very truly yours, SPORTS PROPERTIES ACQUISITION CORP. By:  

 

  Tony Tavares   President and Chief Executive Officer By:  

 

  Larry D. Hall   Chief Financial Officer

 

9



--------------------------------------------------------------------------------

EXHIBIT B

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven G. Nelson and Frank A. Di Paolo

Re: Trust Account No. [    ] Termination Letter

Gentlemen:

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Sports Properties Acquisition Corp. (“Company”) and Continental Stock Transfer &
Trust Company (“Trustee”), dated as of January 17, 2008 (“Trust Agreement”),
this is to advise you that the Company has been unable to effect a Business
Combination with a target company prior to the Termination Date. Capitalized
terms used but not defined herein shall have the meanings set forth in the Trust
Agreement.

In accordance with the terms of the Trust Agreement, we hereby authorize you, to
commence liquidation of the Trust Account as promptly as practicable to
stockholders of record on the Termination Date. You will notify the Company in
writing as to when all of the funds in the Trust Account will be available for
immediate transfer (“Transfer Date”) in accordance with the terms of the Trust
Agreement and the Certificate of Incorporation. You shall commence distribution
of such funds in accordance with the terms of the Trust Agreement and you shall
oversee the distribution of the funds. Upon the distribution of all the funds in
the Trust Account, your obligations under the Trust Agreement shall be
terminated.

 

Very truly yours, SPORTS PROPERTIES ACQUISITION CORP. By:  

 

  Tony Tavares, President and Chief Executive Officer By:  

 

  Larry D. Hall, Chief Financial Officer

 

10



--------------------------------------------------------------------------------

EXHIBIT C

 

AUTHORIZED INDIVIDUAL(S)

FOR TELEPHONE CALL BACK

  

AUTHORIZED

TELEPHONE NUMBER(S)

Company:    Sports Properties Acquisition Corp.    (212) 328-2100 437 Madison
Avenue    New York, New York 10022    Attn: Andrew M. Murstein, Secretary and
Director    Banc of America Securities    (212) 457-3741

40 W. 57th Street, 30th Floor

New York, New York 10019

Attn: Thomas W. Yang, Esq.

   Trustee:    Continental Stock Transfer & Trust Company    (212) 845-3201
17 Battery Place    New York, New York 10004    Attn: Steven G. Nelson   

 

11



--------------------------------------------------------------------------------

SCHEDULE A

Schedule of fees pursuant to Section 3(c) of Investment Management
Trust Agreement between Sports Properties Acquisition Corp. and Continental
Stock Transfer & Trust Company

 

Fee Item

  

Time and method of payment

   Amount Initial acceptance fee    Initial closing of IPO by wire transfer   
$ 1,000 Annual fee    First year, initial closing of IPO by wire transfer;
thereafter on the anniversary of the effective date of the IPO by wire transfer
or check    $ 3,000 Transaction processing fee for disbursements to Company
under Sections 2(a)    Deduction by Trustee from disbursement made to Company   
$ 250

 

12